COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF N. P. M.,                 §               No. 08-15-00172-CV
 A CHILD
                                              §                 Appeal from the
                      Appellant.
                                              §               383rd District Court

                                              §             of El Paso County, Texas

                                              §               (TC# 2011CM3808)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 10, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 10, 2015.

       IT IS SO ORDERED this 17th day of November, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.